 1 KRISTINA M. DIAZ (SBN 151566)
   kristina.diaz@roll.com
 2 COURTNEY E. VAUDREUIL (SBN 223439)
   courtney.vaudreuil@roll.com
 3 ROLL LAW GROUP PC
   11444 West Olympic Boulevard
 4 Los Angeles, California 90064-1557
   Telephone:    (310) 966-8400
 5 Facsimile:    (310) 966-8810

 6 Attorneys for Plaintiff
   WONDERFUL REAL ESTATE
 7 DEVELOPMENT LLC

 8
                                 UNITED STATES DISTRICT COURT
 9
                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10

11
   WONDERFUL REAL ESTATE                         Case No. 1:19-CV-00416-NONE-SKO
12 DEVELOPMENT LLC, a Delaware limited
   liability company,
13
                  Plaintiff,                     STIPULATION CONCERNING STATUS
14                                               OF SETTLEMENT; ORDER
            vs.                                  EXTENDING TIME FOR FILING OF
15                                               DISPOSITIONAL DOCUMENTS
   THE LABORERS INTERNATIONAL
16 UNION OF NORTH AMERICA LOCAL
   220; SOUTHERN CALIFORNIA DISTRICT
17 COUNCIL OF LABORERS; ALEXANDER                [Unassigned]
   B. CVITAN, an individual; JON P.
18 PRECIADO, an individual; ERNESTO J.           Action Filed: March 29, 2019
   ORDONEZ, an individual; SERGIO
19 RASCON, an individual; and DOES 1-10,

20                 Defendants.

21

22

23

24

25

26
27

28

     {3048171.1}
                            STIPULATION RE STATUS OF SETTLEMENT; ORDER
 1            WHEREAS, on February 5, 2020, the parties filed a notice of settlement in principle and

 2 stipulation that this case be removed from the Court’s active caseload;

 3            WHEREAS, this Court, on that same day, ordered the parties to file dispositive documents

 4 by February 26, 2020, and vacated hearing dates and deadlines heretofore set in this matter; and

 5            WHEREAS, counsel for the parties have largely finalized a settlement agreement, but that

 6 agreement has not yet been finally vetted by the parties nor executed, but the parties and their

 7 counsel anticipate that final settlement documents will be circulated and executed by March 5,

 8 2020, and dispositional documents requesting the dismissal of the action due to a settlement

 9 should be ready for filing by March 6, 2020;

10            The parties hereby stipulate that the deadline for filing of dispositional documents

11 requesting the dismissal of the action due to a settlement be extended to March 6, 2020.

12 DATED: February 25, 2020                      ROLL LAW GROUP PC

13

14
                                                 By:          /s/ Courtney E. Vaudreuil
15                                                     Courtney E. Vaudreuil
                                                       Attorneys for Plaintiff
16                                                     WONDERFUL REAL ESTATE
                                                       DEVELOPMENT LLC
17

18 DATED: February 25, 2020                      REICH, ADELL & CVITAN P.L.C.

19

20                                               By:          /s/ Laurence S. Zakson
21                                                     Laurence S. Zakson
                                                       Attorneys for Defendants
22                                                     THE LABORERS INTERNATIONAL UNION
                                                       OF NORTH AMERICA LOCAL 220;
23                                                     SOUTHERN CALIFORNIA DISTRICT
                                                       COUNCIL OF LABORERS; ALEXANDER B.
24
                                                       CVITAN; JON P. PRECIADO; ERNESTO J.
25                                                     ORDONEZ; SERGIO RASCON

26
27

28

     {3048171.1}                                         2
                                             NOTICE OF SETTLEMENT
 1                                                  ORDER

 2            Pursuant to the parties’ above stipulation, (Doc. 64), for good cause shown, the parties

 3 SHALL file dispositional documents requesting dismissal of the action due to a settlement by no

 4
     later than March 6, 2020.
 5

 6
     IT IS SO ORDERED.
 7

 8 Dated:          February 25, 2020                               /s/   Sheila K. Oberto                .
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     {3048171.1}                                        3
                                            NOTICE OF SETTLEMENT
